Title: Orders, 6 January 1756
From: Washington, George
To: 



Richmond.
Winchester: Tuesday January 6th 1756.

Whereas it has been represented to Colonel Washington, that Ensign Dekeyser has been guilty of a breach of the twenty-third article of War; by behaving in a manner unbecoming the character of a Gentleman, and an Officer—He is ordered to appear before a Court of enquiry, which will sit to examine into the complaint to-morrow at ten of the clock. The Court to consist of nine Officers; none under the degree of a Captain—Lieutenant Colonel Stephen, President. All Evidences to attend.
